Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: prior art Avidan (Avidan, US 2006/0018521 A1) teaches selecting a set of object classifiers 21 from all available object classifiers (Fig. 1A; [0023]); wherein the classifiers are selected to determine the best cascade of classifiers 31 for every stage of the classification process (Fig. 1A; [0026]); and wherein the best means in terms of performance and accuracy trade-offs ([0026]). Prior art Machida (Machida et al., “GPU & CPU cooperative accelerated pedestrian and vehicle detection”) teaches a three-stage cascade detector, shown in Figure 2 (Figure 2 and p. 509; Section 2.3, 2nd paragraph); and wherein each stage uses a different image feature while taking into consideration the classification performance and the computational cost (Figure 2 and p. 509; Section 2.3, 2nd paragraph). However, neither explicitly teaches selecting a classifier based on system costs that characterize computational resources consumed by the classifiers of the set of cascade classifiers, wherein the computational resources include at least data handling costs associated with loading times for loading the image from a memory when executing the query and pre-processing the image according to the transformation modules, and execution costs for processing the image according to the machine learning modules, and wherein the query module includes instructions to identify content within the image using the query classifier. The amendment further specifies the data handling costs and execution costs. None of the prior art, either alone or in combination, teach each and every limitation within the claim language and thus the claims are allowable over the prior art. The 35 USC 101 rejection made to claims 14-20 made in the previous Office Action mailed on 08/21/2020 has been withdrawn due to Applicant’s amendments. Claims 1-20 are allowed.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J VANCHY JR whose telephone number is (571)270-1193.  The examiner can normally be reached on Monday - Friday 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Vu can be reached on (571) 272-3859.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/MICHAEL J VANCHY  JR/Primary Examiner, Art Unit 2666                                                                                                                                                                                                        Michael.Vanchy@uspto.com